Opinion issued August 28, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00600-CV
                            ———————————
   IN RE FRANK MCKENNEY, ONGAGE DRILLING SYSTEMS, LLC,
       DARRELL J. KLESEL AND HALTON W. KLESEL, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On August 12, 2014, Relators Frank McKenney and OnGage Drilling

Systems, L.L.C. filed a Notice of Settlement, indicating they had settled all issues

in the underlying court case. Also on August 12, 2014, Relators Darrell J. Klesel

and Halton Klesel filed a Statement of No Opposition to Dismissal indicating that

agreed orders entered by the district court had rendered the petition moot. Real
Parties in Interest, Inrock Drilling Systems, Inc. and Inrock Acquisistions, Inc.

D/B/A Inrock Manufacturing, filed a Supplemental Response in Opposition to

Petition for Writ of Mandamus agreeing that all of the issues raised in this petition

are now moot.

      Accordingly, we dismiss the petition for writ of mandamus as moot.

                                  PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                         2